Citation Nr: 1023450	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2008 the Veteran testified during a Travel Board 
hearing before the undersigned.  A transcript of the 
proceeding is of record.  

In February 2009, the Board issued a decision on the claim.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2009, 
the parties to the appeal filed a Joint Motion for Remand.  
That same month the Court granted the motion, vacated the 
Board's decision and remanded the matter for further 
proceedings.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Here, during the hearing before the undersigned the Veteran 
identified relevant VA outpatient treatment records. (see 
Hearing Transcript at 13)  The most recent VA outpatient 
treatment reports of record, however, are dated in February 
2006.  Since the matter has been on appeal to the Court, the 
Board finds that those relevant records should be obtained 
prior to further consideration of the matter on appeal.  
Therefore, the Board finds that a remand is necessary so a 
reasonable effort can be made to search for these records and 
any other pertinent VA treatment records so they can be 
associated with the Veteran's VA claims folder.

In addition, while the Veteran recently supplied an 
independent medical examination opinion, the opinion did not 
include a physical examination of the Veteran.  The Board 
notes, in this respect, that VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the service treatment records do not document the 
alleged injury to the Veteran's back.  The Veteran has 
supplied, however, a page from a journal which he asserts was 
created contemporaneous to the injury in service.  Presuming, 
arguendo, the validity of this document, there is evidence to 
corroborate the Veteran's assertions that he sustained an in-
service back injury.  Medical treatment records reflect a 
history of current treatment for a low back condition.  
Hence, McLendon elements (1) and (2) are met as there is 
evidence of an in-service event and competent evidence of a 
current low back disability.

Also on file is a May 2010 letter from his chiropractor, Dr. 
R. B., D.O., indicating that the Veteran has a back disorder 
that is due to a service injury.  This opinion satisfies 
McLendon element (3).

However, Dr. R. B., did not base his opinion on a physical 
examination of the Veteran.  In addition, in rendering his 
opinion, the examiner relied on an essentially illegible 
journal entry to establish that an in-service injury 
occurred.  Even assuming the injury occurred, the examiner 
does not adequately address whether such injury resulted in a 
chronic disability in service.  The Board finds that a 
physical examination is necessary in order to accurately 
determine the current nature and diagnosis of any low back 
condition.  Accordingly, as there remains insufficient 
evidence for VA to make a decision on the claim, a VA 
examination and medical opinion is required.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

As to the journal entry provided, the Board finds that the 
Veteran should be given an opportunity to provide the 
complete journal or additional journal pages in order to 
verify that it was created contemporaneous to an injury in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide copies of the journal or 
additional journal entries in order to 
assist him in presenting his claim for 
service connection for a thoracolumbar 
spine disability.  The RO should also 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from all 
identified treatment sources.  

2.  Obtain a copy of the Veteran's 
treatment records from the VA medical 
facilities issued since the most recent 
supplemental statement of the case.  If 
any records are unavailable or do not 
appear to exist, please document the file 
to that effect.

3.  Thereafter, the Veteran must be 
afforded the appropriate VA examination 
to determine the etiology of any 
thoracolumbar spine disability found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination and the examination report 
must reflect that such a review was made.  
Following a review of the claims file, to 
specifically include the May 2010 opinion 
from Dr. R. B., an orthopedic 
examination, and after consideration of 
the lay statements regarding symptoms in 
service and after service, and the 
medical evidence of record, the examiner 
must provide an opinion as to whether any 
thoracolumbar spine disorder found is at 
least as likely as not (i.e., a 50 
percent probability or better) the result 
of service or any incident therein.  The 
opinion provided must be supported by a 
complete rationale.  The report prepared 
must be typed.

4.  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO must readjudicate the 
claim of service connection for 
thoracolumbar spine disability.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and 
his attorney a supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the appeal must 
be returned to the Board for appellate 
review, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



